889 F.2d 1098
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Douglas ATTRIDGE and Margaret Attridge and Ludwig Heinz andEvelyn Heinz, Plaintiffs,v.JOHNS-MANVILLE, Amatex, Unarco, Carey Canada, Celotex,Fibre-Board, Keene, Owens-Illinois,Pittsburgh-Corning and Raymark, Defendants,EAGLE-PICHER INDUSTRIES, INC., Defendant/Third-PartyPlaintiff/Appellant,v.UNITED STATES of America, Third-Party Defendant/Appellee.Margie ARMSTRONG, Plaintiff,v.JOHNS-MANVILLE, Defendant,EAGLE-PICHER INDUSTRIES, INC., Defendant/Third-PartyPlaintiff/Appellant,v.UNITED STATES of America, Third-Party Defendant/Appellee.
Nos. 88-1155, 88-1156 and 89-1308.
United States Court of Appeals, Federal Circuit.
Sept. 1, 1989.

Before RICH, Circuit Judge, NICHOLS, Senior Circuit Judge,* and ARCHER, Circuit Judge.
ORDER
ARCHER, Circuit Judge.


1
Eagle-Picher Industries, Inc.  (Eagle-Picher) and the United States have submitted a joint request for an "order to deal with jurisdictional problems."


2
Briefly, the parties state that they mistakenly believed that these appeals included claims under the Little Tucker Act, 28 U.S.C. Sec. 1346(a)(2).  However, they recently discovered that the complaints filed in the district court did not include such claims.  They suggest several procedures to remedy the situation.


3
We have reviewed the parties' submission and decline to follow the suggestions presented.  We determine that the most appropriate course is to transfer these appeals to the United States Court of Appeals for the Ninth Circuit.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) The United States' and Eagle-Picher's suggestions are denied.


6
(2) The court hereby transfers these cases to the Ninth Circuit pursuant to 28 U.S.C. Sec. 1631.



*
 Judge Nichols sat to hear argument but, by reason of illness, did not participate further in the case